MEMORANDUM ***
Guojun Han, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which granted Han’s claim for withholding of removal and affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum as untimely. We dismiss the petition for review.
To the extent that Han raises the issue, we lack jurisdiction to review the BIA’s determination that Han did not file his application within one year of entering the United States, see 8 U.S.C. § 1158(a)(3); Hakeem v. INS, 273 F.3d 812, 815-16 (9th Cir.2001), or that changed circumstances excused the late filing, see Molinar-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002).
*357Han contends that the BIA violated his due process rights by failing to consider whether “the effect of the current circumstances in China with respect to coercive family planning” qualified as an exception to the one-year filing deadline for asylum. We lack jurisdiction to consider Han’s claim because he did not exhaust this issue. See Barron v. Ashcroft, 358 F.3d 674, 677-678 (9th Cir.2004).
This Court’s dismissal of Han’s petition for review does not disturb the BIA’s grant of withholding of removal to Han.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.